DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims benefit under 35 U.S.C. §120 as a continuation of U.S. Patent Application No. 16/459,573, filed July 1, 2019, now U.S. Patent No. 10,805,438, which is a continuation of U.S. Patent Application No. 15/665,268, filed on July 31, 2017, now U.S. Patent No. 10,382,599, which is a continuation of U.S. Patent Application No. 14/528,898, filed on October 30, 2014, now U.S. Patent No. 9,838,512.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods onl0y: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Application Status
4.	Acknowledgment is made of Applicant’s submission of the present application, dated September 2, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 


Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the huge volume of references Applicant submitted, it is clearly not that “such information as may be reasonably necessary to properly examine or treat the matter,” 37 C.F.R. 1.105(a)(1), contemplates information relevant to examination either procedurally or substantively. It includes a zone of information beyond that defined by section 1.56 as material to patentability, and beyond that which is directly useful to 

Claim Objections
6.	Claims 16-20 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 16, it recites, “A system comprising: 
a first one or more electronic devices to implement a remote capture agent, wherein remote capture agent includes first instructions that upon execution cause the remote capture agent to: 
receive configuration information for generating time-stamped events based on network traffic monitored by the remote capture agent, 
identify a packet flow…” 
The term “remote capture agent” as indicated in italics in the wherein-clause above seems to refer back to the term “a remote capture agent” in line 2. If this is true, the examiner suggests amending it to “the remote capture agent.” 
Claims 17-20 are objected to since they all depend from claim 16.

Allowable Subject Matter
7.	Claims 1-15 are allowed. Claims 16-20 would be allowable if amended or rewritten to overcome the claim objections under 37 CFR 1.75(c) presented above.  
	The following is the reason for examiner’s statement of allowance:
	The closest prior art on record, Kurapati et al. (US 8,582,567) and Goto et al. (US 2013/0039405) are generally directed to various aspects of the method for providing network level and nodal level vulnerability protection in VoIP networks by receiving a communication, filtering the received communication using three or more stages selected from the group comprising a media protection and filtering plane, a policy based filtering plane, a signature based filtering plane, a protocol anomaly detection and filtering plane and a behavioral learning based filtering plane, and either allowing or denying the received communication based the filtering step; and the coding scheme selection unit that outputs bits of a signal in a past reception to a second coding unit and outputs bits of a retransmission signal to a third coding unit, where the second coding unit decodes bits and the third coding unit codes bits with a different constraint length from a constraint length in the second coding unit. 
	However, in consideration of claim limitations, the information disclosure statement filed September 2, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of 
	“determining that network packets of the packet flow are encrypted network packets; obtaining decrypted network packets by decrypting the encrypted network packets;” and “generating, based on the configuration information, an event stream comprising time-series event data including data included in the decrypted network packets,” as specified in claim 1. 
	Similar limitations are included in claims 11 and 16. 
	Dependent claims 2-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Goto et al. (US 2013/0039405) is directed to the coding scheme selection unit that outputs bits of a signal in a past reception to a second coding unit and outputs bits of a retransmission signal to a third coding unit, where the second coding unit decodes bits and the third coding unit codes bits with a different constraint length from a constraint length in the second coding unit;
Kurapati et al. (US 8,582,567) is directed to the method for providing network level and nodal level vulnerability protection in VoIP networks by receiving a 
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway;
Gaal et al. (US 2012/0114014) is directed to various aspects of determining different precoding vectors based on a user equipment receiving an indicator from a base station receiving the data channel transmissions of whether to use frequency hopping over the slots;
Hirvela et al. (US 2010/0136943) is directed to various aspects of the method for content management for wireless digital media frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473